Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claim 2 has been canceled.
Claims 1 and 3 are pending.

Response to Arguments
Applicant’s arguments, see remarks, filed 15 August 2022, with respect to claims 1 and 3 have been fully considered and are persuasive.  The rejection noted in the last correspondence has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: in the context of shading fixed tracts of lands using flying objects (UAVs), the prior art of record fail to teach, in combination with other limitations, connecting the UAVs through a sheet that horizontal to the land, which a position is a position in the troposphere (i) where shade created by such sheet on such land matches such land at a first time, and (ii) which position is decided based on date, latitude and longitude of such land, and flying height of such UAVs, which second position is a position in the troposphere (i) where shade created by such sheet on such land matches such land at the second time and (ii) which position is decided based on date, latitude and longitude of such land, and flying height of such UAVs, and continue to create, only on such land, shade of the same size and shape as such land despite of change of positional relationship between the sun and such land due to passage of time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663